Order entered July 25, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-00353-CV

       WAYNE LENSING AND LEFTHANDER MARKETING, INC., Appellants

                                             V.

                       DAVID CARD AND CLEO LOWE, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06631

                                         ORDER
       The Court has before it appellants’ July 23, 2013 amended agreed motion to extend time

to file their reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by August 26, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE